IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-89

                                       No. COA21-138

                                  Filed 15 February 2022

     Forsyth County, No. 18 CVS 5491

     KIMBERLY D. BRYANT, Plaintiff,

                 v.

     WAKE FOREST UNIVERSITY BAPTIST MEDICAL CENTER, NORTH CAROLINA
     BAPTIST HOSPITAL, WAKE FOREST UNIVERSITY HEALTH SCIENCES, &
     MEHMET TAMER YALCINKAYA, M.D., Defendants.


           Appeal by Plaintiff from order granting Defendants’ motion for summary

     judgment entered 23 October 2020 by Judge Eric C. Morgan in Forsyth County

     Superior Court. Heard in the Court of Appeals 16 November 2021.


           Kennedy, Kennedy, Kennedy, & Kennedy, LLP, by Harvey L. Kennedy and
           Harold L. Kennedy, III, for Plaintiff-Appellant.

           Coffey Law PLLC, by Tamura D. Coffey, Elizabeth G. Horton, and Peyton M.
           Pawlik, for Defendant-Appellee Mehmet Tamer Yalcinkaya, M.D.

           Shumaker, Loop & Kendrick, LLP, by Scott M. Stevenson, John D. Kocher, and
           Christopher T. Hood, for Defendant-Appellees Wake Forest University Baptist
           Medical Center, North Carolina Baptist Hospital, and Wake Forest University
           Health Sciences.


           JACKSON, Judge.


¶1         Kimberly D. Bryant (“Plaintiff”) appeals from an order granting Mehmet

     Tamer Yalcinkaya, M.D., Wake Forest University Baptist Medical Center, North
                      BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



     Carolina Baptist Hospital, and Wake Forest University Health Sciences’ (collectively

     “Defendants”) motion for summary judgment. Plaintiff argues that the trial court

     erred because a genuine issue of material fact existed for her fraudulent concealment,

     res ipsa loquitor, medical malpractice, and punitive damages claims. We affirm the

     trial court’s grant of summary judgment for each of Plaintiff’s claims.


                                     I.      Background

¶2         In 2007, Plaintiff was referred to Mehmet Tamer Yalcinkaya, M.D.

     (“Defendant Yalcinkaya”), a reproductive endocrinologist, due to pelvic pain caused

     by a large uterine myoma, also known as a uterine fibroid. At that time, Defendant

     Yalcinkaya was an attending physician, associate professor, and the Reproductive

     Endocrinology and Infertility (“REI”) Section Head at Wake Forest University

     Baptist Medical Center in Winston-Salem. Defendant Yalcinkaya was a physician

     licensed in North Carolina and board-certified in both Obstetrics and Gynecology

     (“OB-GYN”) and REI.

¶3         After examining Plaintiff, Defendant Yalcinkaya confirmed her uterine myoma

     diagnosis and recommended an exploratory laparotomy (abdominal surgery) and

     myomectomy (surgical removal of uterine fibroids). After Plaintiff consented to the

     surgical course of treatment, Defendant Yalcinkaya performed the surgery on 5

     October 2007. During the procedure, Defendant Yalcinkaya determined that Plaintiff
                      BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                        2022-NCCOA-89

                                       Opinion of the Court



     had Stage IV endometriosis, an advanced form of a disorder that results in abnormal

     endometrial tissue growth outside the uterus, which had affected Plaintiff’s uterus,

     fallopian tubes, ovaries, and uterine cul-de-sac—meaning that Plaintiff’s pelvis was

     largely covered with adhesions and scar tissue.          Defendant Yalcinkaya removed

     Plaintiff’s large uterine fibroid and many of the endometrial adhesions. After the

     surgery, Defendant Yalcinkaya documented and diagrammed the extent of Plaintiff’s

     endometriosis, and noted in her chart that her prognosis regarding fertility was

     guarded even with removal of the fibroid and the assistance of in vitro fertilization

     (“IVF”). Plaintiff alleged that Defendant Yalcinkaya told her and her husband after

     the surgery “to rest for three months, and after that there was no reason she couldn’t

     get pregnant and have a child.”

¶4         Near the end of the surgery, Defendant Yalcinkaya implanted a prelude

     peritoneal membrane, also known as a Gore-Tex adhesion barrier, to prevent

     adhesions from forming at the surgical incision site where the fibroid was removed.

     Defendant Yalcinkaya used non-absorbable sutures when implanting the Gore-Tex

     barrier, in order to keep it in place permanently. The use of the Gore-Tex barrier was

     documented in Defendant Yalcinkaya’s operative note for the procedure, as well as in

     the perioperative record of the procedure. The Gore-Tex barrier was specifically

     listed under the “Implants” section of the operative note, with the serial number, lot

     number, and model number of the barrier listed along with other information. This
                       BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                         2022-NCCOA-89

                                        Opinion of the Court



     type of surgical membrane was routinely used in 2007 to prevent pelvic adhesion

     formation.    Defendant Yalcinkaya testified that he used the implant to prevent

     adhesion formation at the incision site and increase Plaintiff’s fertility and chance of

     carrying a child to term.

¶5         After the procedure, Plaintiff saw Defendant Yalcinkaya for post-operative

     treatment. Defendant Yalcinkaya recommended and noted in her chart that Plaintiff

     undergo drug therapy to inhibit uterine fibroid growth as well as a second procedure

     to evaluate her endometriosis and remove additional fibroids and endometrial

     adhesions. Defendant Yalcinkaya says he told Plaintiff this during an office visit on

     9 October 2007 and another visit on 18 December 2007, but Plaintiff asserts this was

     never communicated to her. Plaintiff did not complete drug therapy or undergo a

     second surgery, and her last office visit with Defendant Yalcinkaya was 5 March

     2008. At this last appointment, Plaintiff indicated that she did not know when she

     might want to become pregnant and discontinued her treatment with Defendant

     Yalcinkaya.

¶6         In December 2016, Plaintiff returned to the Wake Forest gynecology clinic for

     treatment of a large pelvic mass. On 21 February 2017, Plaintiff presented for

     surgery to E. Johnston-MacAnanny, M.D. (“Dr. Johnston”), who performed an

     exploratory laparotomy with adhesiolysis, evaluating and draining Plaintiff’s pelvic

     mass. During this procedure, Dr. Johnston found and removed the Gore-Tex implant
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                          2022-NCCOA-89

                                        Opinion of the Court



     that had been placed by Defendant Yalcinkaya almost ten years prior. At the time,

     Dr. Johnston did not know what the object was, and initially thought it could be a

     sheet of plastic. After lab analysis, it was later discovered to be the Gore-Tex implant.

¶7          On 21 September 2017, Plaintiff filed suit against Wake Forest University

     Baptist Medical Center, North Carolina Baptist Hospital, Wake Forest University

     Health Sciences, and Defendant Yalcinkaya (collectively “Defendants”) alleging that

     the Gore-Tex barrier implanted by Defendant Yalcinkaya caused her infertility. On

     16 February 2018, Plaintiff voluntarily dismissed the suit without prejudice, and filed

     a new complaint on 25 October 2018, naming the same defendants.

¶8          On 12 March 2020, Plaintiff’s standard of care expert, Steven D. McCarus,

     M.D. (“Dr. McCarus”), was deposed. During his deposition, Dr. McCarus testified in

     relevant part that

           In 2007, there were three types of FDA-approved implants to prevent post-

            surgical adhesion formation, one of which was the Gore-Tex barrier used in

            this case.

           Adhesion barriers have a therapeutic purpose, and in 2006 and 2007, Gore-Tex

            adhesion barriers had therapeutic purposes.

           At the time of Plaintiff’s procedure, there was no medical literature suggesting

            that any of the adhesion barriers were superior; it was simply the surgeon’s

            preference as to which FDA-approved implant to use.
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                         Opinion of the Court



             If Plaintiff chose not to return to Defendant Yalcinkaya for treatment,

              Defendant Yalcinkaya had no ability to further treat Plaintiff or continue her

              course of care.

¶9            On 11 April 2020, Plaintiff served an errata sheet that attempted to modify

       and change some of Dr. McCarus’s testimony. In particular, in the errata sheet, Dr.

       McCarus testified that

             Gore-Tex barriers “can” have a therapeutic purpose “if they are properly used.

              In the case of Kimberly Bryant, the Gore-Tex adhesion barriers were

              improperly used because Dr. Yalcinkaya failed to remove them within 2 to 8

              weeks after the gynelogic surgery.”

             Gore-Tex barriers “could have therapeutic purposes if they were properly

              used. . . . Per his deposition testimony, [Dr. Yalcinkaya’s] intent was to leave

              the Gore-Tex in Ms. Bryant’s body permanently. To leave this in her body more

              than 8 weeks after surgery would have been for a non-therapeutic purpose.”

¶ 10          Defendants moved for summary judgment on the grounds that the pleadings,

       written discovery, depositions, and affidavits showed no genuine issue of material

       fact on her fraud, medical malpractice, or res ipsa loquitor claims. Plaintiff opposed

       the motion and filed another affidavit from Dr. McCarus in response. The affidavit

       reflected the modifications made in the errata sheet. On 23 October 2020, the trial

       court entered an order granting Defendants’ motion for summary judgment and
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



       dismissing Plaintiff’s claims with prejudice.

¶ 11         Plaintiff timely filed notice of appeal.

                                         II.    Analysis

       A. Standard of Review

¶ 12         Summary judgment is proper “if the pleadings, depositions, answers to

       interrogatories, and admissions on file, together with the affidavits, if any, show that

       there is no genuine issue as to any material fact and that any party is entitled to a

       judgment as a matter of law.” N.C. Gen. Stat. § 1A-1(c), Rule 56 (2021). “All facts

       asserted by the nonmoving party are taken as true and viewed in the light most

       favorable to that party.” Ussery v. Branch Banking & Trust Co., 368 N.C. 325, 334,

       777 S.E.2d 272, 278 (2015) (internal marks and citation omitted). “A ‘genuine issue’

       is one that can be maintained by substantial evidence.” Dobson v. Harris, 352 N.C.

       77, 83, 530 S.E.2d 829, 835 (2000) (citation omitted). “Substantial evidence is such

       relevant evidence as a reasonable mind might accept as adequate to support a

       conclusion[.]” Ussery, 368 N.C. at 335, 777 S.E.2d at 278-79 (internal quotation and

       citation omitted). On appeal, we review an order granting summary judgment de

       novo. Dallaire v. Bank of Am., N.A., 367 N.C. 363, 367, 760 S.E.2d 263, 266 (2014).

       B. Fraudulent Concealment: Fraud and Breach of Fiduciary Duty

¶ 13         In support of her claim of fraudulent concealment, Plaintiff makes arguments

       of actual fraud and constructive fraud. We hold that the evidence fails to support a
                          BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                               2022-NCCOA-89

                                             Opinion of the Court



       prima facie case of either actual or constructive fraud, and therefore affirm the trial

       court’s grant of summary judgment dismissing the fraudulent concealment claim.

          1. Actual Fraud

¶ 14          Plaintiff advances three theories of fraudulent concealment:1 (1) Defendant

       Yalcinkaya concealed the fact that he placed the Gore-Tex barrier inside of Plaintiff,

       (2) Defendant Yalcinkaya concealed that the Gore-Tex barrier needed to be removed

       after eight weeks, and (3) Defendant Yalcinkaya concealed that Plaintiff needed a

       second operation and additional drug therapy. We agree with the trial court that

       there is no genuine issue of material fact and Defendants are entitled to judgment as

       a matter of law on Plaintiff’s fraudulent concealment claim.

¶ 15          In order to support a claim of actual fraud, Plaintiff must prove five elements:

       “(1) [f]alse representation or concealment of a material fact, (2) reasonably calculated

       to deceive, (3) made with intent to deceive, (4) which does in fact deceive, (5) resulting

       in damage to the injured party.” Watts v. Cumberland Cnty. Hosp. Sys. Inc., 317 N.C.

       110, 117, 343 S.E.2d 879, 884 (1986) (internal quotation and citation omitted).

¶ 16          Here, Plaintiff fails to make a prima facie case of actual fraud. First, Plaintiff’s


              1 Additionally, Plaintiff argues for the first time on appeal that Defendant Yalcinkaya
       made an intentionally false statement to Plaintiff by telling her “to rest for three months,
       and after that there was no reason she couldn’t get pregnant and have a child.” However,
       Plaintiff cannot create an issue of material fact for summary judgment by raising it for the
       first time on appeal, see Piraino Bros., LLC v. Atl. Fin. Grp., Inc., 211 N.C. App. 343, 348, 712
       S.E.2d 328, 332 (2011), and therefore we decline to address this argument that was not before
       the trial court.
                        BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                         Opinion of the Court



       evidence does not support her argument that Defendant Yalcinkaya concealed the

       implantation of the Gore-Tex barrier. Plaintiff claims that Defendant Yalcinkaya did

       not inform her about the Gore-Tex barrier’s implantation in any of her appointments,

       and Defendant Yalcinkaya claims that he discussed the implantation both before and

       after Plaintiff’s surgery. Defendant Yalcinkaya’s operative note reflects that, during

       Plaintiff’s procedure, he placed a Gore-Tex barrier over a uterine incision and sutured

       said barrier to her “uterine serosa.” Moreover, Defendant Yalcinkaya’s post-operative

       record provides the exact serial, lot, and model number of the Gore-Tex barrier that

       was implanted during Plaintiff’s surgery.

¶ 17         Second, Plaintiff’s evidence does not support her argument that Defendant

       Yalcinkaya concealed that the Gore-Tex barrier needed to be removed after eight

       weeks. Although Plaintiff presented expert testimony that the Gore-Tex barrier

       needed to be removed after eight weeks, she did not present any evidence tending to

       show that it was Defendant Yalcinkaya’s intention to remove the Gore-Tex barrier

       after eight weeks, or that he falsely represented or concealed this from Plaintiff with

       the intent to deceive her. In his sworn testimony, Defendant Yalcinkaya never

       wavered that he implanted the Gore-Tex barrier in Plaintiff with the intention that

       it remain in her body permanently.

¶ 18         Third, Plaintiff’s evidence does not support her argument that Defendant

       Yalcinkaya intentionally concealed that Plaintiff needed a second operation and
                        BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                         Opinion of the Court



       additional drug therapy. Plaintiff claims that Defendant Yalcinkaya never informed

       her about additional treatments, and in fact, told her “to rest for three months, and

       after that there was no reason she couldn’t get pregnant and have a child.” However,

       Defendant Yalcinkaya specifically noted in Plaintiff’s chart that her fertility

       prognosis was guarded even with the assistance of IVF. Assuming that Defendant

       Yalcinkaya’s statement was a false representation or concealment of a material fact,

       Plaintiff still has not produced any evidence that the statement was reasonably

       calculated to deceive or that Defendant Yalcinkaya made the statement with intent

       to deceive. Plaintiff alleges that Defendant Yalcinkaya “decided not to provide her

       further medical treatment because he believed she could not pay him[,]” and this

       suffices to show Defendant Yalcinkaya’s motive and intent to deceive. However, after

       the completion of her surgery, Plaintiff voluntarily discontinued treatment with

       Defendant Yalcinkaya. Plaintiff’s own expert acknowledged that her decision not to

       return for treatment thereafter precluded Defendant Yalcinkaya from continuing

       Plaintiff’s postoperative care or engaging in further treatments.

          2. Breach of Fiduciary Duty and Constructive Fraud

¶ 19         A claim for breach of fiduciary duty is ordinarily subject to a three-year statute

       of limitations but may be governed by a 10-year statute of limitations when it “rise[s]

       to the level of constructive fraud.” Ironman Med. Props., LLC v. Chodri, 268 N.C.

       App. 502, 512, 836 S.E.2d 682, 690 (2019) (internal quotation and citations omitted).
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                          Opinion of the Court



       Here, because Plaintiff’s suit was not filed until over nine years after Defendant

       Yalcinkaya’s last act, Plaintiff’s claim for breach of fiduciary duty is necessarily

       barred unless it rises to the level of constructive fraud.

¶ 20         In order to prove constructive fraud, Plaintiff must allege and prove: “(1) that

       the defendant owes the plaintiff a fiduciary duty; (2) that the defendant breached that

       duty; and (3) that the defendant sought to benefit himself in the transaction.”

       Ironman, 268 N.C. App. at 513, 836 S.E.2d at 691 (internal marks and citation

       omitted). This Court has further emphasized that

                    [t]he primary difference between pleading a claim for
                    constructive fraud and one for breach of fiduciary duty is
                    the intent and showing that the defendant benefitted from
                    his breach of duty. This element requires a plaintiff to
                    allege and prove that the defendant took advantage of his
                    position of trust to the hurt of plaintiff and sought his own
                    advantage in the transaction.

       Id. (internal quotations and citations omitted).

¶ 21         Here, Plaintiff asserts that Head v. Gould Killian CPA Grp., P.A., 371 N.C. 2,

       812 S.E.2d 831 (2018), eliminated the requirement of a benefit to prove constructive

       fraud. In Head, our Supreme Court states the following on constructive fraud:

                    Constructive fraud arises where a confidential or fiduciary
                    relationship exists, and its proof is less exacting than that
                    required for actual fraud. When a fiduciary relation exists
                    between parties to a transaction, equity raises a
                    presumption of fraud when the superior party obtains a
                    possible benefit. To assert a cause of action for constructive
                    fraud, the plaintiff must allege facts and circumstances (1)
                           BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                         Opinion of the Court



                    which created the relation of trust and confidence, and (2)
                    led up to and surrounded the consummation of the
                    transaction in which defendant is alleged to have taken
                    advantage of his position of trust to the hurt of plaintiff.

       Head, 371 N.C. at 9, 812 S.E.2d at 837 (internal marks and citations omitted). At no

       point in Head does our Supreme Court expressly or impliedly eliminate the benefit

       requirement as Plaintiff contends. Moreover, after Head, this Court has continued

       to require a showing of benefit for constructive fraud. See, e.g., Ironman Med. Props.,

       268 N.C. App. at 513, 836 S.E.2d at 691; Stitz v. Smith, 272 N.C. App 415, 422, 846

       S.E.2d 771, 775 (2020); Gen. Fid. Ins. Co. v. WFT, Inc., 269 N.C. App. 181, 186, 837

       S.E.2d 551, 556 (2020).

¶ 22         Here, Plaintiff’s only argument that Defendant Yalcinkaya benefitted from his

       alleged breach of duty is that Plaintiff “allowed Dr. Yalcinkaya to perform the surgery

       on her.” However, in Ironman, we held that the benefit alleged by a plaintiff must be

       “more than a continued relationship with the plaintiff[,]” 268 N.C. App. at 513, 836

       S.E.2d at 691, and, further, Defendant Yalcinkaya testified that there were no factors

       about Plaintiff’s case or procedure that would enhance his reputation or give him any

       possible benefit.

¶ 23         Because Plaintiff has failed to create a prima facie case of fraudulent

       concealment, either through actual or constructive fraud, the trial court properly

       concluded that Defendants are entitled to summary judgment as a matter of law.
                            BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                          Opinion of the Court



       C. Res Ipsa Loquitor

¶ 24         Plaintiff argues that the trial court erred by concluding that res ipsa loquitor

       was inapplicable in this case. We disagree and affirm the trial court’s conclusion on

       res ipsa loquitor.

¶ 25         “Res ipsa loquitur applies when (1) direct proof of the cause of an injury is

       unavailable, (2) defendant controlled the instrumentality involved in the accident,

       and (3) the injury is of a type that does not ordinarily occur in the absence of some

       negligent act or omission.” Bluitt v. Wake Forest Univ. Baptist Med. Ctr., 259 N.C.

       App. 1, 4, 814 S.E.2d 477, 480 (2018) (internal quotation and citation omitted). “For

       the doctrine to apply in a medical malpractice claim, a plaintiff must allege facts from

       which a layperson could infer negligence by the defendant based on common

       knowledge and ordinary human experience.” Smith v. Axelbank, 222 N.C. App. 555,

       559, 730 S.E.2d 840, 843 (2012). Therefore, “res ipsa loquitur is inappropriate in the

       usual medical malpractice case, where the question of injury and the facts in evidence

       are peculiarly in the province of expert opinion.” Bluitt, 259 N.C. App. at 5, 814

       S.E.2d at 480 (internal quotation and citation omitted). See also Rowell v. Bowling,

       197 N.C. App. 691, 696, 678 S.E.2d 748, 751 (2009) (“Normally, in [medical

       malpractice] actions, both the standard of care and its breach must be established by

       expert testimony.” (internal quotation omitted)).

¶ 26         Here, the trial court, in holding that res ipsa loquitor was inapplicable, found
                        BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



       that

                    [q]uestions of if and when the Gore-Tex should have been
                    removed and what damage a failure to remove caused to
                    Plaintiff are questions that a layperson could not resolve
                    with ordinary knowledge and experience. Indeed, both
                    parties have qualified expert[] witnesses precisely because
                    such testimony is necessary to answer those questions.

¶ 27          We agree with the trial court that res ipsa loquitor cannot apply because a

       layperson, without the assistance of expert testimony, could not infer negligence from

       the facts of this case based on common knowledge and ordinary human experience.

       Plaintiff’s procedure involved the surgical placement of a Gore-Tex adhesion barrier,

       the proper use of which is outside the common knowledge, experience, and sense of a

       layperson.   Thus, without expert testimony, a layperson would lack a basis to

       determine whether Plaintiff’s injury was one that would not normally occur in the

       absence of negligence or was an inherent risk of the procedure and use of this surgical

       bandage. Therefore, because “both the standard of care and its breach must be

       established by expert testimony[,]” Bluitt, 259 N.C. App. at 6, 814 S.E.2d at 481, we

       agree that a res ipsa loquitor claim is inappropriate in this case and affirm the trial

       court’s conclusion that there is no genuine issue of material fact and Defendants are

       entitled to judgment as a matter of law on Plaintiff’s res ipsa loquitor claim.

       D. Medical Malpractice

¶ 28          Plaintiff argues that there is a genuine issue of material fact regarding
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



       whether the Gore-Tex barrier had a therapeutic purpose or effect at the time it was

       implanted. We disagree and affirm the trial court’s grant of summary judgment.

¶ 29         North Carolina General Statutes § 1-15(c) provides three different time

       limitations for medical malpractice claims:

                    [1] a minimum three-year period from occurrence of the
                    last act;

                    [2] an additional one-year-from-discovery period for
                    injuries “not readily apparent” subject to a four-year period
                    of repose commencing with defendant’s last act giving rise
                    to the cause of action; and

                    [3] an additional one-year-from-discovery period for foreign
                    objects subject to a ten-year period of repose again
                    commencing with the last act of defendant giving rise to
                    the cause of action.

       Black v. Littlejohn, 312 N.C. 626, 634, 325 S.E.2d 469, 475 (1985). Regarding the

       third option, the statute specifically provides that

                    where damages are sought by reason of a foreign object,
                    which has no therapeutic or diagnostic purpose or effect,
                    having been left in the body, a person seeking damages for
                    malpractice may commence an action therefor within one
                    year after discovery thereof as hereinabove provided, but
                    in no event may the action be commenced more than 10
                    years from the last act of the defendant giving rise to the
                    cause of action.

       N.C. Gen. Stat. § 1-15(c) (2021) (emphasis added).

¶ 30         Here, the crux of the issue is whether the Gore-Tex barrier had a therapeutic

       purpose or effect, such that it is not considered a “foreign object” which would require
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                           Opinion of the Court



       application of the 10-year statute of limitations. The trial court found that the four-

       year statute of limitations applied, but Plaintiffs argue that we should apply the 10-

       year statute of limitations because the Gore-Tex barrier is a nontherapeutic foreign

       object. The trial court, however, found that “Plaintiff’s and Defendants’ experts agree

       that Gore-Tex can be properly used as an adhesion barrier to prevent pelvic adhesion

       formation and that such a use is therapeutic.”

¶ 31         Plaintiff argues that actually, their experts did not agree that the Gore-Tex

       barrier serves a therapeutic purpose, pointing to her expert’s errata sheet and

       affidavit. Defendants argue at length that this Court should not consider Plaintiff’s

       expert’s errata sheet or affidavit, which they argue impermissibly modify Dr.

       McCarus’s deposition testimony and attempt to create an issue of fact under the sham

       affidavit doctrine.2 In his deposition testimony, Dr. McCarus testified unequivocally

       that adhesion barriers, and specifically the Gore-Tex barrier, have a therapeutic

       purpose. In the disputed errata sheet, Dr. McCarus slightly modifies this testimony

       to say that Gore-Tex adhesion barriers “can [have a therapeutic purpose] if they are

       properly used” and “could have therapeutic purposes if properly used.” In the errata




             2  The sham affidavit doctrine provides that conflicts between an expert’s deposition
       and later affidavits create a credibility issue, not a genuine issue of material fact, and
       therefore it would be improper to consider the conflicting testimony when making a summary
       judgment determination. Hawkins v. Emergency Med. Physicians of Craven Cnty., PLLC,
       240 N.C. App. 337, 345, 770 S.E.2d 159, 164-65 (2015).
                        BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                          2022-NCCOA-89

                                         Opinion of the Court



       sheet, Dr. McCarus then opines that the Gore-Tex barrier was improperly used in

       this case because Defendant Yalcinkaya failed to remove it after two to eight weeks,

       and clarifies that the Gore-Tex barrier could not have a therapeutic purpose here

       because Defendant Yalcinkaya intended to leave the Gore-Tex barrier in Plaintiff’s

       body permanently, which would be non-therapeutic.

¶ 32         We disagree with Plaintiff and hold that the trial court correctly found no issue

       of material fact as to whether the Gore-Tex barrier had a therapeutic purpose.

       Without reaching the sham affidavit doctrine issue introduced by Defendants, even

       if the errata sheet is admissible testimony, Plaintiff has improperly interpreted

       statutory language in an attempt to create an issue of fact.

¶ 33         When engaging in statutory interpretation, our Supreme Court has explained

                    [t]he primary rule of statutory construction is that the
                    intent of the legislature controls the interpretation of a
                    statute. The foremost task in statutory interpretation is to
                    determine legislative intent while giving the language of
                    the statute its natural and ordinary meaning unless the
                    context requires otherwise. Where the statutory language
                    is clear and unambiguous, the Court does not engage in
                    judicial construction but must apply the statute to give
                    effect to the plain and definite meaning of the language.

       Carolina Power & Light Co. v. City of Asheville, 358 N.C. 512, 518, 597 S.E.2d 717,

       722 (2004) (internal marks and citations omitted). Moreover, “a statute should not

       be interpreted in a manner which would render any of its words superfluous. We

       construe each word of a statute to have meaning, where reasonable and consistent
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                          Opinion of the Court



       with the entire statute, because it is always presumed that the legislature acted with

       care and deliberation.” State v. Coffey, 336 N.C. 412, 417-18, 444 S.E.2d 431, 434

       (1994) (internal marks and citations omitted).

¶ 34         In giving words their natural and ordinary meaning, this Court has interpreted

       clauses connected by the “disjunctive ‘or’” to mean that

                    application of the statute is not limited to cases falling
                    within both clauses but applies to cases falling within
                    either one of them. In its elementary sense the word ‘or’,
                    as used in a statute, is a disjunctive particle indicating that
                    the various members of the sentence are to be taken
                    separately[.]

       Grassy Creek Neighborhood All., Inc. v. City of Winston-Salem, 142 N.C. App. 290,

       297, 542 S.E.2d 296, 301 (2001) (internal marks and citations omitted).

¶ 35         Here, the crux of the statutory language in question focuses on the phrase “a

       foreign object, which has no therapeutic or diagnostic purpose or effect, having been

       left in the body[.]” N.C. Gen. Stat. § 1-15(c) (2021) (emphasis added). There is no

       case law from North Carolina courts discussing or interpreting the meaning of

       therapeutic purpose or effect under this statute, and therefore this is an issue of first

       impression. We hold that the statute’s natural and ordinary meaning indicates that

       an object can have either a therapeutic purpose or therapeutic effect to be removed

       from the outer 10-year statute of limitations.

¶ 36         Here, Plaintiff argues that an issue of material fact exists because her expert,
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                         Opinion of the Court



       Dr. McCarus, claims the Gore-Tex barrier does not have a therapeutic purpose and

       Defendants’ expert claims the Gore-Tex barrier does have a therapeutic purpose.

       However, this is an oversimplification and mischaracterization of Dr. McCarus’s

       testimony. Even accepting Dr. McCarus’s modified testimony that the Gore-Tex “can”

       or “could” have a therapeutic purpose if left in the body for only two to eight weeks,

       Plaintiff’s expert admits that Gore-Tex barriers serve a therapeutic purpose when

       properly used —he just disputes Defendant Yalcinkaya’s decision to leave the barrier

       in Plaintiff’s body permanently. Assuming that the Gore-Tex barrier should have

       been removed eight weeks after implantation, the barrier still had a therapeutic

       purpose on the date it was implanted: to prevent adhesion formation at the incision

       site. This therapeutic purpose does not disappear simply because the barrier was not

       timely removed.

¶ 37         Plaintiff characterizes her argument as one about therapeutic purpose in order

       to create a factual dispute, but in fact, whether the Gore-Tex barrier was timely

       removed is a question of whether the Gore-Tex barrier had a therapeutic effect, not

       whether it had a therapeutic purpose. Even accepting that the barrier did not have

       a therapeutic effect in this case, the experts still agree that the Gore-Tex barrier at

       least initially served a therapeutic purpose. Because of the disjunctive “or” in the

       statute which “indicat[es] that the various members of the sentence are to be taken

       separately[,]” the barrier need only have a therapeutic purpose or a therapeutic effect
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                            2022-NCCOA-89

                                          Opinion of the Court



       for the four-year statute of limitations to apply. Because the experts agree as to the

       therapeutic purpose of the Gore-Tex barrier, the dispute over whether the Gore-Tex

       barrier had a therapeutic effect after being left in Plaintiff’s body for nearly 10 years

       does not change § 1-15(c)’s application in this case. Therefore, the trial court correctly

       concluded that the four-year statute of limitations applies as a matter of law.

¶ 38          Moreover, whether Defendant Yalcinkaya negligently failed to remove the

       barrier after two to eight weeks is a question that goes to the heart of the malpractice

       claim, but does not need to be resolved to determine whether the Gore-Tex barrier

       had a therapeutic purpose for determining the correct statute of limitations period.

       If an object lost its therapeutic purpose, as Plaintiff basically argues, because it did

       not actually have a therapeutic effect due to improper use, this would render the

       inclusion of a therapeutic purpose in the statute superfluous. If our legislature

       intended the object to both have a therapeutic purpose and effect in order to be

       exempt from applying the 10-year statute of limitations, then the legislature would

       have included the conjunctive “and” instead of the disjunctive “or” between “purpose”

       and “effect.”

¶ 39          From a public policy and legislative intent perspective, the facts here seem

       precisely inapposite to what our legislature intended when drafting this 10-year outer

       limit for certain foreign object malpractice claims. Our Supreme Court, in the res

       ipsa loquitor context, has previously described “foreign bodies” as instruments “such
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



       as sponges, towels, needles, glass, etc., [] introduced into the patient’s body during

       surgical operations and left there.” Mitchell v. Saunders, 219 N.C. 178, 182, 13 S.E.2d

       242, 245 (1941). We believe our legislature had a similar definition in mind when

       enacting the 10-year statute of limitations for foreign objects.

¶ 40         Previously, the 10-year statute of limitations has been discussed by this Court

       in a scenario where a surgical instrument, a drain, was accidentally left in the

       plaintiff’s body. Hensell v. Winslow, 106 N.C. App. 285, 287, 416 S.E.2d 426, 428

       (1992). In Hensell, the plaintiff sought damages for the defendant’s “failure to remove

       a nontherapeutic nondiagnostic foreign object (drain) from her body at the close of

       surgery.” Id. at 288, 416 S.E.2d at 428. The defendants asserted the statute of

       limitations as an affirmative defense, because more than four years had passed and

       the plaintiff did not bring suit within one year of discovering the drain. Id., 416

       S.E.2d at 429.    This Court discussed in depth what constituted “discovery” for

       purposes of the statute’s qualification that the suit must be brought within one year

       of discovering the foreign object, and ultimately held that the statute of limitations

       barred her claim. Id. at 288-89, 416 S.E.2d at 429.

¶ 41         However, the 10-year statute of limitations has not been applied in a case such

       as this one, where a medical implant had been purposefully placed and left in a

       plaintiff’s body during surgery as part of a medical treatment. In fact, only one other

       North Carolina case grapples with a similar Gore-Tex barrier implant, Locklear v.
                         BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                           2022-NCCOA-89

                                          Opinion of the Court



       Lanuti, 176 N.C. App. 380, 626 S.E.2d 711 (2006). In Locklear, the plaintiff alleged

       that the defendant doctor was negligent in repairing her hernias with a “Gortex

       mesh[.]” Id. at 386, 626 S.E.2d at 716. The defendant raised the affirmative defense

       of statute of limitations because the plaintiff filed suit more than three years after

       the defendant’s last act. Id. at 384, 626 S.E.2d at 715. The plaintiff argued that the

       statute of limitations should be tolled under the continuing treatment doctrine, but

       did not argue that the 10-year exception for foreign objects should apply. Id., 626

       S.E.2d at 715. Therefore, this Court did not consider whether the Gore-Tex barrier

       fell under the 10-year foreign object statute of limitations, but remanded the case for

       consideration of the continuing course of treatment doctrine. Id. at 387, 626 S.E.2d

       at 716.

¶ 42         Here, the Gore-Tex barrier was purposefully implanted by Defendant

       Yalcinkaya with the purpose of decreasing post-surgical pelvic adhesions on the

       surgical incision site. This case is unlike Hensell where the defendant accidentally

       left a surgical drain in the plaintiff’s body that was discovered many years later after

       causing health complications. For statutory construction and public policy reasons,

       and because Defendant Yalcinkaya implanted the Gore-Tex barrier intending that it

       be permanently implanted, we decline to hold that a purposeful medical implant that

       initially serves a therapeutic purpose but potentially later has a non-therapeutic

       effect requires application of the 10-year statute of limitations period for foreign
                        BRYANT V. WAKE FOREST UNIV. BAPTIST MED. CTR.

                                             2022-NCCOA-89

                                          Opinion of the Court



       objects. To do so would allow any therapeutic device implant, whether a Gore-Tex

       barrier, cardiac stent, pacemaker, knee replacement, etc., to be subject to the 10-year

       statute of limitations if an expert testifies that at some point during the 10-year

       period it became non-therapeutic. We do not believe this is what our legislature

       intended by enacting § 1-15(c), and therefore affirm the trial court’s application of

       § 1-15(c) and grant of summary judgment on the medical malpractice issue.

       E. Punitive Damages

¶ 43         North Carolina follows the general rule that “punitive damages do not and

       cannot exist as an independent cause of action, but are mere incidents of the cause of

       action.” Iadanza v. Harper, 169 N.C. App. 776, 783, 611 S.E.2d 217, 223 (2005)

       (internal marks and citation omitted). See also Funderburk v. JPMorgan Chase

       Bank, N.A., 241 N.C. App. 415, 425, 775 S.E.2d 1, 8 (2015) (“[A] claim for punitive

       damages is not a stand-alone claim.”). Therefore, because we hold that the trial court

       properly granted summary judgment on each of Plaintiff’s claims above, Plaintiff has

       no independent basis for punitive damages and this claim necessarily fails.

                                      III.     Conclusion

¶ 44         For the foregoing reasons, we affirm the trial court’s grant of summary

       judgment in favor of Defendants.

             AFFIRMED.

             Chief Judge STROUD and Judge ARROWOOD concur.